Title: 1771. Thurdsday June 6.
From: Adams, John
To: 


       Spent this fine day in rambling on horseback and on foot with Dr. McKinstry East and West, North and South. Went with him twice to the Spring and drank freely of the Waters, and rode about to hire an Horse to carry me to Springfield and Northampton. At last obtained one. The Dr. is alert and chearfull and obliging and agreable.
       In the afternoon Colburn Barrell and his Wife and Daughter came, and took Lodgings at our House. Drank Tea and spent the Evening with them. When the Dr. took his Hat to go out to a Neighbours to lodge, Colburn sprung out of his Chair and went up to the Dr., took him by the Hand And kissed him, before all the Company in the Room. This is Sandemanianism.
       Rode this day, beyond the Meeting House, and found my old Acquaintance the Parson, John Willard, at his own Door. He lives in a little, mean looking Hutt. How many of my Contemporaries at Colledge, worthy Men, live in poor and low Circumstances! Few of them have so much of this Worlds Goods as have fallen even to my Share, tho some of them have much more. Let me enjoy then what I have, and be gratefull.
       Mr. Barrell confirms the Account of Mr. Otis’s Behaviour in the House, which Mr. Chandler gave me at Worcester. But says he cannot reconcile this, to Mr. Otis’s whole Conduct for a Course of Years.
      